The revisions below to the Superior Court Rules of Criminal Procedure, approved by the judicial officers of the Superior Court pursuant to G.L. 1956 (2012 Reenactment) § 8-6-2, are hereby approved by the Rhode Island Supreme Court.
Super.R.Crim.P. 49 is hereby amended to read as follows:
49. Service and Filing of Papers. -
* * *
(d) Filing: No Proof of Service Required.
* * *
Discovery requests and responses shall be filed with the court. However, the accompanying Ddiscovery requests and responses materials shall not be filed with the court until they are used in the proceeding or the court orders their filing. The court, on motion generally or in a specific case, or on its own initiative, may order the filing of such discovery materials. Notwithstanding anything in the subsection, any party pressing or opposing any motion for relief under Rules 16(f) or (i) shall file copies of the relevant portions of discovery materials with the court as exhibits to any such motion or opposition.